DETAILED ACTION
Remarks
The instant application having Application Number 17/388,670 filed on July 29, 2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Examiner invites Applicant to contact him if there is any question or concern about this office action or a telephone conversation may expedite the prosecution of this application.

Continuation Statement
Application 17/388,670, filed 07/29/2021 is a continuation of 16/372,620, filed 04/02/2019, now U.S. Patent# 11,089,105.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated July 29, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is vague and indefinite because the phrase "storage system" has not been clearly defined in the claim.  Examiner is not sure that the phrase "storage system" is same as "cloud-based storage system" or "the hardware-based storage system" and has similar features as the "cloud-based storage system" or "the hardware-based storage system".  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase "storage system" its broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.

Claims 5 and 13 recites the limitation "the hardware-based storage system" in various lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 14 recites the limitation "the storage system" in various lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US Patent Publication No. 2017/0155713 A1, ‘Powell’, hereafter, provided by the IDS) in view of Pangal et al. (US Patent Publication No. 2011/0167221 A1, ‘Pangal’, hereafter, provided by the IDS) and further in view of Chen et al. (US Patent Publication No. 2019/0303490 A1, ‘Chen’, hereafter, provided by the IDS).

Regarding claim 1.  Powell teaches a cloud-based storage system including memory storing program instructions that, when executed (Powell [0027] and Fig. 1 discloses clustered network environment 100 comprises data storage systems 102 and 104,  Powell [0042] and Fig. 2 discloses that the node 202 comprises one or more processors 204, a memory 206, a network adapter 210, a cluster access adapter 212, and a storage adapter 214 interconnected by a system bus 242, Powell [0042] discloses that the operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system.  Also see “cloud computing environment (e.g., remote to the node 202 and/or the host device 205)”, Powell [0055] and Fig. 2.  The nodes on clustered data storage systems can comprise network or host nodes that are interconnected as a cluster to provide data storage and management services, such as to an enterprise having remote locations, cloud storage, cloud computing environment, Powell [0030], [0039], [0055] and Fig. 1), cause the storage system to carry out the steps of: 
attaching to a set of storage systems that a dataset is synchronously replicated across (a synchronous replication relationship may be established between the node 116 (e.g., a first storage controller) and the node 118 (e.g., a second storage controller), …, synchronous replication may be implemented for and/or between any type of computing environment, and may be transferrable between physical devices (e.g., node 116, node 118, etc.) and/or a cloud computing environment, Powell [0039], [0055-0057] and Fig. 1), wherein: 
management operations are applied to managed objects equivalently through all storage systems in the set of storage systems (the data storage system may return results of the request to the host device via one or more storage network connections 112, 114, Powell [0029], Fig. 1), 
all storage systems in the set of storage systems store a separate copy of the dataset (data is synchronously replicated in each of the storage nodes, Powell [0055]),
operations to modify managed objects or the dataset performed and completed through any of the storage systems in the set of storage systems are reflected in subsequent management objects to query the dataset or subsequent access operations to read the dataset (since data the storage systems are synchronously replicated; therefore, any write or update to the data will reflected in all systems and ready for use in a next access operation, Powell [0054-0056]),

Powell does not teach 
access operations are applied to the dataset equivalently through all storage systems in the set of storage systems, 
However, Pangal teaches 
access operations are applied to the dataset equivalently through all storage systems in the set of storage systems (The cloud storage array 460 attempts to keep all frequently accessed data within the local data storage system (471 and 481) such that the vast majority of read operations can be handled locally. However, only a subset of all the available data will reside in local data storage system (471 and 481) due to size limitations, Pangal [0057-0060] and Fig. 4), 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Powell and Pangal before him/her, to modify Powell with the teaching of Pangal’s system and method for efficiently creating off-site data volume back-ups.  One would have been motivated to do so for the benefit of providing Powell a system and method for efficiently back-up data volumes. The data back-up system divides data volumes into fingerprinted data slices. Redundant data slices are then removed. Unique fingerprinted data slices are then copied to an internet based storage provider (i.e., cloud storage providers) (Pangal, Abstract and [0002-0005]).
Powell and Pangal do not teach
wherein the cloud-based storage system includes one or more cloud computing instances executing a storage controller application, a virtual drive layer that includes one or more cloud computing instances with local storage for storing at least a portion of the dataset as block data, and an object storage layer for storing at least a portion of the dataset as object data.


However, Chen teaches
wherein the cloud-based storage system includes one or more cloud computing instances executing a storage controller application, a virtual drive layer that includes one or more cloud computing instances with local storage for storing at least a portion of the dataset as block data, and an object storage layer for storing at least a portion of the dataset as object data (synchronous replication, storage controller, virtual environment, virtual machine, cloud storage, cloud computing environment etc. manipulating, computing and storing data, Chen [0022], [0031], [0045], [0050], [0200-0201], [0214-0215]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Powell, Pangal and Chen before him/her, to further modify Powell with the teaching of Chen’s storage system with fast recovery and resumption of previously-terminated synchronous replication.  One would have been motivated to do so for the benefit of providing Powell a storage system for highly efficient recovery and resumption of a synchronous replication process in the presence of one or more replication failure conditions in a manner that automatically maintains target replica consistency in the presence of potentially dependent mirrored host writes. The need for a time-consuming full data re-synchronization is advantageously avoided. Moreover, such advantages are provided without adversely impacting system performance (Chen, Abstract and [0006]).
Regarding claim 2.    Powell as modified teaches, wherein the program instructions, when executed, cause the storage system to carry out the step of:
receiving a request to read a portion of the dataset; and processing the request to read the portion of the dataset locally (storage access request will be satisfied by local node, Powell [0031]).
Regarding claim 6.    Powell teaches wherein the storage system is a cloud-based storage system, and wherein the program instructions, when executed, cause the storage system to carry out the steps (Powell [0027] and Fig. 1 discloses clustered network environment 100 comprises data storage systems 102 and 104,  Powell [0042] and Fig. 2 discloses that the node 202 comprises one or more processors 204, a memory 206, a network adapter 210, a cluster access adapter 212, and a storage adapter 214 interconnected by a system bus 242, Powell [0042] discloses that the operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system.  Also see “cloud computing environment (e.g., remote to the node 202 and/or the host device 205)”, Powell [0055] and Fig. 2),
Powell and Chen do not explicitly teach, executing the step of:
receiving, by the storage system, a request to write data to the storage system; 
storing, in solid-state storage of the cloud-based storage system, the data; and storing, in object-storage of the cloud-based storage system, the data.
However, Pangal teaches executing, the step of:
receiving, by the storage system, a request to write data to the storage system (write request to cloud storage system, Pangal [0084], [0113-0114] and Fig. 8); 
storing, in solid-state storage of the cloud-based storage system, the data; and storing, in object-storage of the cloud-based storage system, the data (write request to local storage system (i.e., solid state drive (SSD)), Pangal [0063] and [0115]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Powell, Chen and Pangal before him/her, to further modify Powell with the teaching of Pangal’s system and method for efficiently creating off-site data volume back-ups.  One would have been motivated to do so for the benefit of providing Powell a system and method for efficiently back-up data volumes. The data back-up system divides data volumes into fingerprinted data slices. Redundant data slices are then removed. Unique fingerprinted data slices are then copied to an internet based storage provider (i.e., cloud storage providers) (Pangal, Abstract and [0002-0005]).
Regarding claim 7.    Powell and Chen do not teach, wherein storing, in solid-state storage of the cloud-based storage system, the data further comprises storing, in local storage of one or more cloud computing instances, the data.
However, Pangal teaches wherein storing, in solid-state storage of the cloud-based storage system, the data further comprises storing, in local storage of one or more cloud computing instances, the data (Pangal [0126]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Powell, Chen and Pangal before him/her, to further modify Powell with the teaching of Pangal’s system and method for efficiently creating off-site data volume back-ups.  One would have been motivated to do so for the benefit of providing Powell a system and method for efficiently back-up data volumes. The data back-up system divides data volumes into fingerprinted data slices. Redundant data slices are then removed. Unique fingerprinted data slices are then copied to an internet based storage provider (i.e., cloud storage providers) (Pangal, Abstract and [0002-0005]).
Regarding claim 8.    Powell and Chen do not teach, wherein storing, in object-storage of the cloud-based storage system, the data further comprises creating one or more equal sized objects, wherein each equal sized object includes a distinct chunk of the data.
However, Pangal teaches wherein storing, in object-storage of the cloud-based storage system, the data further comprises creating one or more equal sized objects, wherein each equal sized object includes a distinct chunk of the data (Pangal [0016-0017], [0102-0103]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Powell, Chen and Pangal before him/her, to further modify Powell with the teaching of Pangal’s system and method for efficiently creating off-site data volume back-ups.  One would have been motivated to do so for the benefit of providing Powell a system and method for efficiently back-up data volumes. The data back-up system divides data volumes into fingerprinted data slices. Redundant data slices are then removed. Unique fingerprinted data slices are then copied to an internet based storage provider (i.e., cloud storage providers) (Pangal, Abstract and [0002-0005]).
Regarding claims 9-10 and 14-16, the method steps of claims 9-10 and 14-16 substantially encompass the system recited in claims 1-2 and 6-8.  Therefore, claims 9-10 and 14-16 are rejected for at least the same reason as claims 1-2 and 6-8 above.
Regarding claim 17.  Powell teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor  (Powell [0027] and Fig. 1 discloses clustered network environment 100 comprises data storage systems 102 and 104,  Powell [0042] and Fig. 2 discloses that the node 202 comprises one or more processors 204, a memory 206, a network adapter 210, a cluster access adapter 212, and a storage adapter 214 interconnected by a system bus 242, Powell [0042] discloses that the operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system.  Also see “cloud computing environment (e.g., remote to the node 202 and/or the host device 205)”, Powell [0055] and Fig. 2.  The nodes on clustered data storage systems can comprise network or host nodes that are interconnected as a cluster to provide data storage and management services, such as to an enterprise having remote locations, cloud storage, cloud computing environment, Powell [0030], [0039], [0055] and Fig. 1), cause the apparatus to carry out the steps of:
although claim 17 directed to an Apparatus, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the Apparatus recited in claim 17. Therefore; claim 17 is rejected for at least the same reason as claim 1 above.
Regarding claims 18 and 20, the Apparatus steps of claims 18 and 20 substantially encompass the system recited in claims 2 and 6.  Therefore, claims 18 and 20 are rejected for at least the same reason as claims 2 and 6 above.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell, Pangal and Chen above and further in view of Hirakawa et al. (US 2005/0273565 A1, ‘Hirakawa’, hereafter, provided by the IDS).

Regarding claim 5.    Powell, Pangal and Chen do not teach, wherein the program instructions, when executed, cause the cloud-based storage system to carry out the step of: 
identifying a target storage system for asynchronously receiving the dataset, wherein the target storage system is not one of the hardware-based storage systems or the cloud-based storage systems across which the dataset is synchronously replicated; 
identifying a portion of the dataset that is not being asynchronously replicated to the target storage system by any of the other hardware-based storage systems or the cloud- based storage systems; and 
asynchronously replicating, to the target storage system, the portion of the dataset that is not being asynchronously replicated to the target storage system by any of the other hardware-based storage systems or the cloud-based storage systems, wherein two or more storage systems of the hardware-based storage systems or the cloud-based storage systems collectively replicate the entire dataset to the target storage system.
However, Hirakawa teaches wherein the program instructions, when executed, cause the cloud-based storage system to carry out the step of:
identifying a target storage system for asynchronously receiving the dataset, wherein the target storage system is not one of the hardware-based storage systems or the cloud-based storage systems across which the dataset is synchronously replicated (in the event of executing updating of replication target data in the storage system, a journal regarding the updating is created and stored into a storage area, and data replication is executed in accordance with the journal. Journals are retained in the individual storage systems, asynchronous and synchronous data replication, Hirakawa [0124-0125]);
identifying a portion of the dataset that is not being asynchronously replicated to the target storage system by any of the other hardware-based storage systems or the cloud-based storage systems (Hirakawa [0124-0125]); and
asynchronously replicating, to the target storage system, the portion of the dataset that is not being asynchronously replicated to the target storage system by any of the other hardware-based storage systems or the cloud-based storage systems, wherein two or more storage systems of the hardware-based storage systems or the cloud-based storage systems collectively replicate the entire dataset to the target storage system (Hirakawa [0124-0125]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention was made having the teachings of Powell, Pangal, Chen and Hirakawa before him/her, to further modify Powell’s system to not only synchronously but also asynchronously replicate data among the data storage systems.  Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to utilize incremental backup to asynchronously replicate data among the storage systems.
Regarding claim 13, although claim 13 directed to a method, it is similar in scope to claim 5.  The method steps of claim 13 substantially encompass the system recited in claim 5. Therefore; claim 13 is rejected for at least the same reason as claim 5 above.




Allowable Subject Matter
Claims 3, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 4 and 12 those claims would be allowable by the virtue of their dependency on objected claims 3 and 11 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168